Citation Nr: 1432475	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  07-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for keratoconus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978 and from December 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Following a November 2006 RO hearing and a June 2009 video conference hearing, the Board remanded this case in April 2010.


FINDINGS OF FACT

The evidence of record reflects that the most severe visual acuity findings are of 20/40 or better corrected in the left eye, with the right eye noted to be blind due to failed corneal grafts, and now painful and glare-sensitive.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for keratoconus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7 (2013); 38 C.F.R. § 4.84a, Diagnostic Code 6035 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was furnished with a 38 C.F.R. § 3.159(b) letter in March 2006, with a letter addressing the Dingess/Hartman considerations furnished to him later in the same month.  Both letters were issued before the appealed May 2006 rating decision.  Moreover, during the June 2009 hearing, the undersigned Veterans Law Judge discussed the types of evidence (e.g., records of additional treatment and surgery) that could support a higher evaluation under the applicable diagnostic criteria.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010)

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has been afforded multiple VA examinations, and his record includes updated VA treatment records, with the most recent records received in January 2012 (in Virtual VA).  He did not respond to an April 2010 Appeals Management Center (AMC) letter requesting signed release forms for specified private medical treatment records.  In view of this letter, along with the completion of two additional VA examinations and the obtaining of additional VA medical records in accord with remand instruction, the Board finds that there has been compliance with the April 2010 remand instructions.

The Board does find that three other points require further discussion.  First, the December 5, 2011 VA examiner noted that the Veteran would be returning to a VA facility for additional ophthalmology testing on December 10, 2011.  The records obtained in January 2012 include the results of such testing, although the date was December 6, 2011.  There is otherwise no other indication of further testing from the same week, and the Board finds that the relevant testing records have been obtained and added to the claims file.

Second, the December 6, 2011 VA treatment report indicates that the Veteran was to return for follow-up treatment in six months.  There is no indication from the record that the Veteran ever followed up for this recommended treatment, as a date for such treatment was not indicated in the December 2011 record, and the Veteran's representative did not in any way assert in the January 2013 post-remand brief that there were additional treatment records for which a remand was warranted.  The Board would stress that, should the Veteran appear for further VA treatment, he may apply again for an increased rating.  

Finally, the Veteran did report during his June 2009 hearing, in response to an inquiry regarding Social Security Disability benefits, that he was receiving "disability" for his keratoconus.  However, upon follow-up questioning from the undersigned Veterans Law Judge, he indicated that he was not in fact receiving Social Security disability benefits but was instead receiving VA benefits.  The Board thus finds that no efforts are needed to retrieve records from the Social Security Administration.

Overall, the Board finds that VA has fulfilled its duties to assist and notify the Veteran in conjunction with this appeal, and no further development is required prior to a final Board disposition.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The applicable rating criteria for disabilities of the eye were amended in December 2008 and are applicable to claims for benefits received by the VA on or after December 10, 2008.  See 73 Fed. Reg. 66544 (November 10, 2008).  In this case, the Veteran filed his claim in March 2006.  He has not requested evaluation under the revised ratings criteria.  Therefore, only the pre-December 2008 version of the schedular criteria is applicable.

Pursuant to the rating criteria for the eye, the Veteran's service-connected keratoconus is rated at 30 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6035 for the entire initial rating period on appeal.  Diagnostic Code 6035 provides that keratoconus is to be evaluated on impairment of corrected visual acuity using contact lenses.  See 38 C.F.R. § 4.84a (prior to December 10, 2008) (Note: when contact lenses are medically required for keratoconus, either unilateral or bilateral, the minimum rating will be 30 percent). 

Historically, the Veteran was granted service connection for keratoconus in a June 1983 rating decision on the basis of an impression of keratoconus bilaterally, with greater effect in the right eye than the left.  A 30 percent evaluation was assigned under Diagnostic Code 6035 as of September 1982.

Throughout the course of this appeal, the Veteran has worn a contact lens in place in the right eye; his right eye vision has varied over the course of this appeal, with the December 2011 VA examination report indicating that the right eye not tested and noted to be blind due to failed corneal grafts, and now painful and glare-sensitive.  The Board will, for rating purposes, therefore apply the rating criteria for blindness in the right eye, having only light perception.  Under this criteria, vision of 20/40 in the other eye warrants a 30 percent evaluation, whereas vision of 20/50 in the other eye warrants a 40 percent evaluation.  

The Veteran has had five VA eye examinations during the course of the appeal.  In April 2006, he was noted to have uncorrected left eye vision of 20/25.  In January 2007 and July 2008, testing revealed uncorrected and corrected vision of 20/20.  In August 2010, testing revealed vision of 20/30 uncorrected and 20/25 corrected.  On the most recent VA examination in December 2011, testing revealed uncorrected left eye vision of 20/100 and corrected vision of 20/40 "or better."  The subsequent VA treatment from the next day, noted above, revealed uncorrected left eye vision of "20/30 Pinhole 20/25 -1."  In summary, the Veteran's left eye vision has been corrected to 20/240 or better during the course of this appeal.  There is accordingly no basis for an increased evaluation under the applicable schedular criteria, for any period of time during the pendency of this appeal, and the claim must denied on a schedular basis.  

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  During his hearings, the Veteran reported an inability to see clearly out of the right eye, but this is contemplated by the applicable diagnostic criteria.  He also reported secondary headaches in November 2006, but service connection was denied for this condition in May 2007.  He has not reported any exceptional social or occupational impairments arising from this disability.  Rather, the Board finds that the rating criteria fully contemplate the disability, and that referral for an extra-schedular evaluation is not warranted in this case.

Finally, during his November 2006 RO hearing, the Veteran reported current employment and has not since asserted that his service-connected keratoconus has resulted in an inability to secure or follow a substantially gainful occupation.  This case accordingly does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  


ORDER

Entitlement to an increased evaluation for keratoconus, currently evaluated as 30 percent disabling, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


